Citation Nr: 0802602	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Propriety of a reduction of a 20 percent rating to a 10 
percent rating for bilateral pes cavus with peroneus brevis 
tendonitis, effective January 1, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedurally, the Board notes that during the pendency of 
this appeal, the veteran was granted several temporary 100 
percent evaluations based on foot surgery that necessitated 
convalescence.  As for the assignment of schedular ratings, a 
20 percent rating was assigned in May 2003, effective from 
April 4, 2003, and a 10 percent rating was assigned in 
October 2004, effective from January 1, 2005.  The issue on 
appeal is the propriety of this reduction.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO assigned a 20 
percent rating for bilateral pes cavus with peroneus brevis 
tendonitis, effective April 4, 2003.

2.  By a letter dated in January 2004, the RO notified the 
veteran that medical evidence, in particular a November 2003 
VA examination, reflected an improvement in his condition, 
and that the RO proposed to reduce the 20 percent evaluation 
for bilateral pes cavus to a noncompensable rating.

3.  By a rating decision dated in October 2004, the RO 
implemented a reduction, reducing the veteran's disability 
evaluation from 20 percent to 10 percent disabling, effective 
from January 1, 2005.

4.  The evidence shows the veteran's pes cavus was not 
manifested by all toes tending towards dorsiflexion; there 
was no tenderness to palpation over any of the metatarsal 
heads bilaterally, and no plantar fascia tenderness; there 
was full range of dorsiflexion of the ankles bilaterally; and 
no evidence of any peroneal tendonitis in the peroneal tendon 
sheath bilaterally. 


CONCLUSION OF LAW

The reduction of the 20 percent rating assigned for bilateral 
pes cavus with peroneus brevis tendonitis was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 3.344(c), 4.71a, Diagnostic Code 5278 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board finds that all notification and 
development action needed to render a decision regarding the 
propriety of the reduction of the veteran's pes cavus has 
been accomplished.  

In this respect, in January 2004, the RO notified the veteran 
of the proposed reduction for his pes cavus, and explained 
the legal criteria governing this issue, the evidence that 
had been considered in connection with the proposed 
reduction, and the basis for the reduction.  The letter 
informed the veteran that he could submit medical or other 
evidence to show that the RO should not make the change, and 
informed him that if the RO did not receive additional 
evidence within 60 days, it would reduce his evaluation.  The 
veteran was also apprised of VA's duties to both notify and 
assist in correspondence dated in May 2002, April 2003, 
September 2005, and March 2006.  Specifically regarding VA's 
duty to notify, the letters apprised the veteran of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to this issue.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  (The Board notes that although the September 2005 
letter was couched in terms of what was required to 
substantiate a claim for an increased rating, the January 
2004 letter mentioned above informed the veteran of the 
evidence required to prevent a reduction in his rating.)

(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the issue, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of this issue.  VA has no 
duty to inform or assist that was unmet.

Background

The veteran was initially service connected for pes cavus 
with peroneus brevis tendonitis and rated as 10 percent 
disabling, effective from September 21, 1991.  This 
determination was made based on February 1991 medical board 
findings that diagnosed the veteran with bilateral pes cavus, 
prominent fifth metatarsal bases bilaterally, both 
symptomatic with military training, and symptomatic peroneus 
brevis tendonitis bilaterally.  On examination, the medical 
board report noted an increase in the normal longitudinal 
arch, excessive heel varus bilaterally, forefeet in a valgus 
position, the hind foot and mid-foot joints were supple with 
no plantar callus formation, and there was no clawing of the 
second to fifth toes.  Based on these findings, the veteran 
was given a medical discharge in September 1991.

The veteran was afforded a VA examination in October 1993 to 
assess his current level of disability.  On examination, the 
examiner noted prominent proximal portion of both fifth 
metatarsals, pain to palpation of the proximal portion of 
both fifth metatarsals, and a redness to the skin over the 
left fifth metatarsal, and noted that the ankle demonstrated 
a full range of motion with good stability.  The examiner 
noted that the function was unremarkable, gait was normal and 
the secondary skin and vascular changes were unremarkable.  
The examiner diagnosed the veteran with prominent fifth 
metatarsophalangeal joint, and arthritis in both great toes.

An October 2001 operation report noted that the veteran 
underwent a resection hypertrophic styloid process of the 
left 5th metatarsal, and was given a post-operative diagnosis 
of hypertrophic styloid process of the left foot.

The file contains records from the Dayton VA medical center, 
(VAMC), dated from March 2002 through March 2003, noting that 
the veteran presented in March 2002, stating that his right 
foot prevented him from walking and performing his normal 
daily activities.  The examiner gave an impression of painful 
hypertrophic 5th metatarsal base of the right foot, and 
scheduled the veteran for a resection of hypertrophic styloid 
process of the 5th metatarsal base of the right foot with 
possible anchoring of peroneus brevis, which took place in 
March 2002.  An x-ray taken in March 2002 of the right foot 
noted osteoarthritic change with slight joint space narrowing 
at the first MTP, and mild flexion deformities affecting the 
latter four digits.

The Board notes that immediately following this operation, 
the RO assigned a temporary evaluation of 100 percent based 
solely on this surgical treatment which necessitated a period 
of convalescence, but resumed the 10 percent evaluation, 
effective May 1, 2002.

A March 2003 outpatient treatment record noted that the 
veteran presented for evaluation of a painful right foot.  
The assessment was status post resection of hypertrophic 
styloid process of the 5th metatarsal base, right foot, 
healed, rule out nerve entrapment plantar right foot 
secondary to scar tissue at surgical site, pes cavus 
bilateral with rear foot varus right foot, and fat pad 
atrophy, bilateral.

The veteran was afforded another VA examination in May 2003, 
at which point the examiner noted that the veteran had 
undergone surgeries on both feet, and stated that since the 
surgeries, the left foot had done remarkably well, noting 
that the veteran now used minimal inserts and did all his 
activities without difficulty.  However, the examiner noted 
that the right foot continued to be bothersome, as the 
veteran noted that although the pain was significantly better 
than it was in 1998, and 1999, he still had discomfort in the 
foot especially with ambulating, stating that he wore 
substantial inserts on the right but still had significant 
discomfort.  

On examination, the examiner noted bilateral mild cavus 
deformity with flexible clawing of the toes on both feet.  On 
his left foot, he had full range of motion about the ankle 
with 10 degrees of dorsiflexion, 50 degrees of plantar 
flexion, and normal subtalar rock.  The examiner noted a 
trace of cavus deformity, but no tenderness along the 
posterior tibial tendon.  He noted that the veteran's 
incision was well healed on the lateral aspect of the left 
foot, sensation was intact, and he had normal mid-foot 
motion.  However, the examiner noted that the right foot was 
exquisitely tender, with moderate palpation of the lateral 
aspect of the foot, but noted full range of motion about the 
ankle with 10 degrees of dorsiflexion, 50 degrees of plantar 
flexion, normal subtalar rock, and normal midfoot and 
forefoot motion.  The examiner noted trace clawing of his 
toes which were flexible, and no tenderness along the 
posterior tibial tendon, and no tenderness along the peroneal 
tendons, except at the insertion.  X-rays taken at the time 
of the examination did not reveal any obvious abnormality 
other than evidence of bony debridement of the proximal 
aspect of the fifth metatarsal.  The impression was status 
post debridement of peroneus brevis tendon with ongoing 
tendonitis on the right with significant improvement on the 
left.  The examiner stated that the veteran's current level 
of disability was mild to moderate, and noted that he had 
discomfort nearly every day, and occasionally needed narcotic 
pain medications, but did not miss any days of work.  The 
examiner noted that he was currently awaiting inserts to aid 
with his ambulation for his right foot, and noted that his 
left foot was asymptomatic at this point.

In October 2003, the veteran underwent another operation on 
his right foot, specifically a decompression/nerve resection 
at the base of the 5th metatarsal, with no complication.  The 
post-operative diagnosis was nerve entrapment at the base of 
the 5th metatarsal of the right foot, with fibrosis/scar 
tissue at the base of the 5th metatarsal of the right foot.  
Again, the RO assigned the veteran a temporary 100 percent 
evaluation based on this surgery, which necessitated a period 
of convalescence.

The veteran was afforded another VA examination in November 
2003, subsequent to his surgeries.  On examination, the 
examiner noted bilateral claw toes, second through fifth 
digits, passively correctable to a mild degree when he 
stands, and noted no tenderness to palpation over any of his 
metatarsal heads bilaterally, and no pain over the base of 
his fifth metatarsal bilaterally.  The examiner noted that 
there was no evidence of any peroneal tendonitis in the 
peroneal tendon sheath bilaterally, or at the insertion of 
the peroneal brevis tendon.  The examiner noted very mild 
varus at the hindfoot, which in his opinion was physiologic 
for him, and also noted no evidence of any plantar fascia 
tenderness.  The examiner noted no painful callosities, no 
hammertoes and a range of motion of the ankles bilaterally of 
20 degrees dorsiflexion, and 40 degrees of plantar flexion 
without pain.  The examiner assessed the veteran with 
bilateral claw toes, and bilateral hypertrophic fifth 
metatarsal bases, noting that at the present time from the 
standpoint of the left foot, the veteran was doing very well.  
Specifically, the examiner noted that he had a resection of 
the painful area on the base of the fifth metatarsal and had 
recovered nicely from this.  The examiner noted that he had 
no disability from his left foot at the present time, and 
stated that his claw toes did not give him any problems at 
all and he did not wish to have anything done at the present 
time because his left toes were painless.

With regard to the right foot, the examiner noted that the 
veteran had a second surgery for the removal of the base of 
his fifth metatarsal hypertrophic styloid.  The examiner 
noted that he likely had some permanent decrease in sensation 
in that vicinity due to removal of a nerve that was encased 
in the scar, and noted that this was not likely going to get 
substantially better for him, however, he might have some 
limited recovery of sensation in that region.  The examiner 
stated that he did not suspect that this was going to give 
the veteran any permanent disability or frankly any short-
term disability other than the time it took to get used to 
the new sensory sensation.  The examiner noted that the claw 
toes were asymptomatic on this side, and recommended that the 
veteran have nothing done with those as they likely would not 
give him any problems now or in the future.

Analysis

In this case, in a January 2004 rating action, the RO 
proposed a reduction in the evaluation for the veteran's pes 
cavus from 20 percent to a noncompensable level based on 
medical findings contained in a November 2003 VA examination.  
The veteran was notified of the RO's intent to reduce the 
assigned rating by a letter dated in January 2004.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  

By a letter dated in October 2004, the RO informed the 
veteran of an October 2004 rating decision by which the RO 
reduced his rating for bilateral pes cavus with peroneus 
brevis tendonitis to 10 percent disabling, effective January 
1, 2005.
Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by notifying him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. §  
3.105(e).

The Board must next address whether the reduction was 
warranted.  The veteran's 20 percent rating for bilateral pes 
cavus with peroneus brevis tendonitis was made effective on 
April 4, 2003 and continued in effect until January 1, 2005 
at which point the 20 percent rating was reduced to 10 
percent.  Because the evaluation had not been in effect for 
five years or more, compliance with the provisions of 
38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 
3.344(c).  These provisions do not apply to disabilities that 
have not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

In considering the propriety of the reduction, the Board is 
aware that it must make its determination as to whether 
improvement had been shown between (1) the medical evidence 
of record at the time of the decision which granted the 
disability evaluation of which the veteran seeks restoration 
and (2) the medical evidence of record at the time of the 
RO's decision to reduce the disability evaluation.  Care must 
be taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition, and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993); Schafrath v. Derwinski, 1 Vet. App.  589, 594 (1991).

In disagreeing with the rating reduction, the veteran noted 
that it was this disability that necessitated cutting short 
his military career, and he contends that his condition has 
not improved, rather he continues to experience throbbing 
pain in his feet, and frequently stumbles because of the loss 
of feeling on the outboard side of his right foot.  
Therefore, based on his current symptoms, the veteran does 
not believe a reduction was warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007). 

The veteran's service-connected bilateral pes cavus is 
currently evaluated as 10 percent disabling under Diagnostic  
Code 5278, for acquired claw foot (pes cavus). 38 C.F.R. § 
4.71a, Diagnostic Code 5278 (2007).  Diagnostic Code 5278 
allows for a 10 percent evaluation for bilateral or 
unilateral acquired claw foot, with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
and definite tenderness under the metatarsal heads.  A higher 
20 percent evaluation is warranted if the evidence 
demonstrates unilateral acquired claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 30 percent rating 
is assigned where the evidence demonstrates bilateral 
acquired clawed foot, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right  angle, 
shortened plantar fascia and marked tenderness under 
metatarsal heads.  A higher rating of 50 percent is awarded 
where the bilateral foot condition causes marked contraction 
of plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, marked varus deformity.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal dorsiflexion of the ankle is from 0 to 20 
degrees, and for plantar flexion is from 0 to 45 degrees.  38  
C.F.R. § 4.71a, Plate II (2006).

In this case, the Board finds that the RO's decision to 
reduce the veteran's disability evaluation was proper.  In 
the May 2003 rating decision, the RO based the award of a 20 
percent rating upon findings in a May 2003 VA orthopedic 
examination which noted that the veteran's right foot was 
exquisitely tender on its lateral aspect, and that there was 
also tenderness at the insertion of the peroneal tendons.  
The RO also appeared to award a 20 percent rating based on 
the veteran's level of pain, and his indication at the May 
2003 examination that he wore substantial orthotic inserts on 
the right side but still had discomfort, and the veteran's 
statement that he had discomfort nearly every day, and took 
nonsteroidal anti-inflammatory medication daily.

In the October 2004 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied upon the 
findings noted in a November 2003 VA examination, where the 
examiner noted no tenderness to palpation over any of his 
metatarsal heads bilaterally, no evidence of plantar fascia 
tenderness, and no pain over the base of his fifth metatarsal 
bilaterally.  In addition, the examiner noted that there was 
no evidence of any peroneal tendonitis in the peroneal tendon 
sheath bilaterally, or at the insertion of the peroneal 
brevis tendon.  Further, the range of motion of the ankles 
bilaterally was 20 degrees dorsiflexion, which represents a 
full range of dorsiflexion, and which signifies that 
bilaterally the veteran's dorsiflexion was not limited at the 
ankle to a right angle, and 40 degrees of plantar flexion 
(which is only 5 degrees short of full range of plantar 
flexion) without pain.  The Board notes that these findings 
alone demonstrate significant improvement between the medical 
evidence of record at the time the veteran was granted a 20 
percent rating in May 2003, and the medical evidence of 
record at the time of the RO's October 2004 decision to 
reduce the disability evaluation.  Specifically, while the 
May 2003 examiner noted that the right foot was exquisitely 
tender, with moderate palpation of the lateral aspect of the 
foot and tenderness at the insertion of the peroneal tendons, 
the November 2003 examiner noted no evidence of any peroneal 
tendonitis in either foot, and also noted no tenderness to 
palpation over any of his metatarsal heads bilaterally.  
Comparing only the medical evidence based on tenderness 
bilaterally and range of dorsiflexion, it is clear that the 
veteran's disability had improved when the RO reduced the 
veteran's disability evaluation in October 2004.

Further improvement was shown in regards to the left foot, 
where the November 2003 examiner noted that at the time, 
after the veteran's resection of the painful area on the base 
of the fifth metatarsal, his claw toes did not give him any 
problems at all and were painless.  However, the examiner did 
note that with regards to the right foot, the veteran would 
experienced decreased sensation from the removal of a nerve 
that was encased in a scar a the base of his fifth 
metatarsal, but commented that even though it was likely a 
permanent decrease in sensation, he did not suspect that it 
would cause a permanent disability or even a short-term 
disability, other than time to adjust to the new sensory 
sensation.  Again, the examiner noted that the claw toes on 
the right side were asymptomatic.  

Therefore, after considering the November 2003 examination 
results, the RO properly reduced the veteran's disability 
evaluation from 20 to 10 percent.  This was so because his 
current symptomatology showed improvement, and was no longer 
consistent with a 20 percent evaluation, which requires 
findings that demonstrate all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, either bilaterally or unilaterally.  
Specifically, as just noted, dorsiflexion at the ankle was 
not limited to a right angle.  Rather, the range of 
dorsiflexion of the ankle was normal bilaterally, there was 
no evidence that the plantar fascia were shortened, and there 
was no marked tenderness under the metatarsal heads 
bilaterally.

In sum, despite the veteran's contentions to the contrary, 
there was no evidence of record at the time of the October 
2004 rating decision which reduced the veteran's evaluation 
that calls into question the propriety of the reduction.  
Rather, improvement was shown by way of a November 2003 
examination that was conducted subsequent to the veteran's 
right and left foot surgeries, and demonstrated that the 
veteran no longer met the criteria for a 20 percent 
evaluation.  As such, the reduction was proper.


ORDER

The reduction of the 20 percent rating was proper; the 
restoration of the rating sought by the veteran is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


